Citation Nr: 0205598	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  98-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
knee disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
deviated septum.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
cervical, thoracic, and lumbar spine disorders.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  The veteran's DD 214 shows that he received a Bronze 
Star with a Combat V device and 2 Purple Hearts for service 
in Vietnam.

This case came before the Board of Veterans Appeals (Board) 
from a December 1997 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  

In a November 2000 decision, the Board determined that new 
and material evidence has not been submitted to reopen the 
veteran's claims for service connection for left knee 
disability, deviated septum, and cervical, thoracic, and 
lumbar spine disorders and remanded the issues of service 
connection for hemorrhoids and increased evaluation for 
temporomandibular dysfunction with headaches.  The veteran 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).  The Secretary of VA a filed a 
Motion for Remand of the issues denied in this case in light 
of the enactment of Veterans Claims Assistance Act of 2000 
(VCAA), (now codified at 38 U.S.C.A. §§ 5100 et. seq. (West 
Supp. 2001)).  In a July 2001 order, the Court granted the 
Secretary's motion for Remand and vacated the portion of the 
Board's November 2000 decision that denied the veteran's 
claims to reopen.



FINDINGS OF FACT

1.  Prior to the current adjudication, service connection for 
a left knee disability had been denied most recently in March 
1989.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not indicate 
disagreement therewith within the time period for such 
action.

2.  The additional evidence submitted since the March 1989 
decision is new, relevant, and directly relates to the claim 
of service connection for a left knee disability.

3.  Prior to the current adjudication, service connection for 
a deviated septum had been denied most recently in March 
1986.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not indicate 
disagreement therewith within the time period for such 
action.

4.  The evidence received since March 1986 is new, relevant, 
and directly relates to the claim of service connection for 
deviated septum.

5.  Prior to the current adjudication, service connection for 
cervical, thoracic, and lumbar spine disorders had been 
denied most recently in March 1989.  The veteran was notified 
of that decision, and of appellate rights and procedures, but 
did not perfect an appeal as to that issue within the time 
period for such action.

6.  The evidence received since March 1989 is new, relevant, 
and directly relates to the claim of service connection for 
cervical, thoracic, and lumbar spine disorders.



CONCLUSIONS OF LAW

1.  The March 1989 rating decision denying service connection 
for a left knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disability is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  The March 1986 rating decision denying service connection 
for a deviated septum is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a deviated septum is new and material, 
and the claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

5.  The March 1989 rating decision denying service connection 
for cervical, thoracic, and lumbar spine disorders is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2001).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for cervical, thoracic, and lumbar spine 
disorders is new and material, and the claim is reopened.   
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the veteran's claim to reopen 
was filed in May 1997.  

The Board observes that the RO, in its December 1997 rating 
decision, denied these issues as not new and material.  The 
Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard and regardless of whether the RO failed to address 
this preliminary issue entirely.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

I.  Left knee

Service connection for a left knee disability was denied by 
the Boise, Idaho, RO in an April 1974 rating decision, 
following review of evidence that included the veteran's 
service medical records and a May 1970 VA examination.  Both 
the service medical records and the May 1970 VA examination 
noted lacerations on the lower extremities.  The evidence 
also included a March 1974 statement from a private physician 
that indicated that the veteran had been seen in January 1974 
for a torn left medial meniscus, and that he had at that time 
furnished a history of inservice left knee injury in April 
1967 as a result of being thrown from a vehicle.  The RO 
noted, however, that his service medical records were "void" 
of any report of an injury to the knee and thus, service 
connection for a left knee disability was denied.  The 
veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter dated May 1, 
1974.  

The issue of entitlement to service connection for a left 
knee disability was again considered by VA in May 1974 and 
March 1986.  In March 1989, the Seattle, Washington, RO, 
following review of evidence dated between 1986 and 1988 that 
included VA and private medical records indicating, in part, 
the current manifestation of a left knee disability that the 
veteran alleged had been incurred in service, determined that 
new and material evidence that would serve to reopen that 
claim had not been presented.  While it is unclear as to 
whether the veteran was notified of this decision, he was 
notified of other determinations rendered by the RO at that 
time, along with appellate rights and procedures.  In 
addition, while it is also unclear as to whether the notice 
of disagreement thereafter received by the RO addressed the 
question of whether his claim for service connection for a 
left knee disability had been reopened, it is uncontroverted 
that the statement of the case (SOC) furnished to him in 
September 1989 specifically referenced that issue.  The Board 
accordingly finds that he was notified of that decision, by 
virtue of the actions taken by VA thereafter, and of 
appellate rights and procedures; in view of the fact that he 
did not perfect an appeal as to that issue, as a result of 
his failure to respond to the SOC, the Board also finds that 
the March 1989 decision is final, and can be reopened only 
upon the submission of new and material evidence.

In May 1997, the veteran petitioned to reopen his claim for 
service connection for a left knee disability.  The evidence 
submitted subsequent to March 1989 consists primarily of 
private medical records that pertain to various medical 
disabilities to include a left knee disorder as well as 
statements in support of the veteran's claims.  An August 
1985 report of a private medical examination references the 
veteran's inservice history of a left knee injury after being 
thrown from a truck that had struck a land mine, and notes a 
post-service history of left knee problems.  A February 1993 
private medical record indicates the presence of left knee 
instability and arthritis, and a notation that the veteran 
dated his original injury to his Vietnam service.  A May 1993 
private medical record notes that the veteran had multiple 
medical problems, and that "[s]ome of these problems are due 
to injuries he has (sic) sustained in the Vietnam War"; it 
indicates that degeneration of the left medial meniscus was 
demonstrated.  A July 1993 private medical record shows that 
the veteran underwent left knee arthroscopy and arthroplasty.  
A September 1996 private medical record references the 
presence of knee pain, while an October 1997 private medical 
record notes the presence of left knee problems and cites an 
inservice history of left knee injury.  In an April 2001 
letter, a private physician, Dr. C. K. Buckley, noted the 
veteran's history of reported injuries in service and his 
continued treatment of a left knee disability and opined that 
the veteran's arthritis of the left knee was secondary to his 
injury that occurred in Vietnam in 1967.  Upon review, the 
Board finds that this evidence is both new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156(a).   

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening of 
this issue, the issue of entitlement to service connection 
for a left knee disability is under development by the Board.

II.  Deviated septum

Service connection for a deviated septum was denied by the 
Seattle RO in March 1986, following review of evidence that 
included the veteran's service medical records, along with 
post-service VA and private medical records.  A May 1970 VA 
examination notes the presence of a deviated nasal septum, 
while a report of June 1974 private surgery shows that he 
was accorded treatment for a deflected nasal septum.  The 
RO, in denying the claim, noted that his service medical 
records were negative for evidence of a nasal fracture.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated March 18, 
1986.  A notice of disagreement was not received within the 
one-year time period therefor.

In March 1989, the Seattle RO determined that new and 
material evidence had not been submitted that would reopen 
the previously-denied claim for service connection for a 
nasal fracture.  However, it does not appear that the 
veteran was notified of that decision, and the statement of 
the case issued thereafter does not reference that question; 
the Board therefore cannot conclude that he was properly 
notified of the RO's March 1989 decision.

The evidence submitted since March 1986 includes VA and 
private medical records dated between 1985 and 1999 
indicating treatment for various medical problems.  An April 
1986 VA medical examination notes impressions to include 
previous nasal problem, asymptomatic at that time.  In a 
September 1997 letter, a private physician, Dr. L.C. Jewett, 
stated that the veteran had a deviated nasal septum that was 
possibly secondary to trauma.  In a June 1998 letter, another 
private physician, Dr. E. Paterson, references the deviated 
septum and indicates that such is related to the veteran's 
injuries incurred in Vietnam.  Upon review, the Board finds 
that this evidence is both new and material, and serves to 
reopen the claim.  38 C.F.R. § 3.156(a).   

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening of 
this issue, the issue of entitlement to service connection 
for a deviated septum is under development by the Board.

III.  Cervical, thoracic, and lumbar spine disorders

Service connection for a back disability, classified as 
degenerative arthritis of the dorsolumbar and cervical 
spines, was denied by the Seattle RO in March 1989, following 
review of evidence that included the veteran's service 
medical records, and VA and private post-service medical 
evidence.  The post-service medical evidence included medical 
records dated in 1988 pertaining to a worker's compensation 
claim for back problems, filed by the veteran follow an on-
the-job injury to his lower back in 1986.  The RO noted that 
these records did not demonstrate that degenerative arthritis 
of the dorsolumbar and cervical spines had been shown either 
during service, or within one year following separation 
therefrom.  The veteran was notified of this decision, and of 
appellate rights and procedures, by means of a letter dated 
April 6, 1989.  A timely notice of disagreement was received, 
and a statement of the case that included a discussion of 
this issue was promulgated in September 1989.  A substantive 
appeal was not thereafter submitted, and the RO's denial 
subsequently became final.

The evidence received since March 1989 includes private 
medical records dated between 1985 and 1999.  A May 1993 
private medical record notes the presence of various medical 
problems, to include L3 through S1 disc problems; this record 
indicates that "[s]ome of these problems are due to injuries 
he has sustained in the Vietnam War."  A September 1996 
private medical record references a long history of back 
pain.  A July 1997 private medical record shows remarks by a 
private physician that he was "unable to find any 
documentation of back condition caused by military service in 
the records that have been provided to me." A January 1998 
MRI report of the cervical spine noted a clinical history of 
right C7 radiculopathy, and findings to include minimal 
intervertebral disc degenerative desiccation at C5-6, and a 
minimal disc bulge at C6-7.  A May 1998 private medical 
record notes the presence of post-traumatic degenerative 
discs with herniation, L3/4, L4/5, and L5/S1, and thoracic 
outlet syndrome.  In an April 2001 letter, the veteran's 
private physician, Dr. Buckley, noted the veteran's reported 
history of injuries in Vietnam and his current diagnoses of 
thoracic and cervical spine disorders.  Dr. Buckley stated 
that it was his opinion that the majority of the veteran's 
problems dated back to his injuries in the 1960's in Vietnam.  
In an August 2001 letter, the veteran's private physician, 
Dr. Paterson, noted that the veteran had chronic 
musculoskeletal pain in the mid-back and neck.  Dr. Paterson 
also referenced the veteran's history of injuries in Vietnam 
and stated that although it was not possible to state that 
his past injuries are the direct cause of his pain, 
"[p]robabilistically, it is quite likely that they are a 
significant contributing factor."  Upon review, the Board 
finds that this evidence is both new and material, and serves 
to reopen the claim.  38 C.F.R. § 3.156(a).     

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening of 
this issue, the issue of entitlement to service connection 
for cervical, thoracic, and lumbar spine disorders is under 
development by the Board.


ORDER

The veteran's claim for service connection for a left knee 
disability is reopened.  The veteran's claim for service 
connection for a deviated septum is reopened.  The veteran's 
claim for service connection for cervical, thoracic, and 
lumbar spine disorders is reopened.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

